Felton, Chief Judge.
In an action by a subcontractor against a general contractor to recover damages for an alleged breach of the subcontract by the general contractor the petition is not subject to special demurrer on the ground that a copy of the general contract is not attached to the petition (the general contract being made a part of the subcontract by reference) where the petition alleges that the plaintiff subcontractor had never received a copy of the general contract and that he was unable to obtain a copy from the attorney for -the defendant. Farr v. McCook, 95 Ga. App. 749 (98 S. E. 2d 584); Glover v. Maddox, 98 Ga. App. 548 (106 S. E. 2d 288); Fidelity & Deposit Co. v. Fine, 56 Ga. App. 729, 736 (194 S. E. 58); Roadway Exp. v. Jackson, 77 Ga. App. 341 (4) (48 S. E. 2d 691). The court erred in sustaining the general demurrer to the petition and in dismissing the action.

Judgment reversed.


Nichols, J., concurs. Bell, J., concurs in the judgment.